NOTICE OF ALLOWABILITY/EXAMINER’S AMENDMENT
This is a notice of allowability with examiner’s amendment addressing applicant’s response 22 March 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 7-10 are pending.
Claim 6 is cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
For the claims submitted 23 February 2021:
	Claim 1, line 12: amend to read, “disposed about [[the]] a respective axis connected…”.  The purpose of this amendment is to correct antecedent basis.

Claim 4, line 3: amend to read, “about [[the]] a respective pivoting axis…”.  The purpose of this amendment is to correct antecedent basis.

Claim 8, line 2: amend to read, “each said rod…”.  The purpose of this amendment is to correct antecedent basis.

Claim 10, line 17: amend to read, “connected about [[the]] a respective pivoting axis…”.  The purpose of this amendment is to correct antecedent basis.

               line 21, amend to read “disposed about the  respective axis connected…”.  The purpose of this amendment is to correct antecedent basis.
 
          lines 25 and 26: amend to read, “each said rod…”.  The purpose of this amendment is to correct antecedent basis.


Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention including but not limited to, the specifics of the handle, activator device, the part holding mechanism including cam elements, the link device, the specifics of each of these limitations and how these limitations interrelate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649